DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent February 22, 2021, claim(s) 1-9, 11, 13-21, and 23 is/are pending in this application; of these claim(s) 1 and 13 is/are in independent form.  Claim(s) 1, 9, 11, 13-21, and 23 is/are currently amended; claim(s) 3, 5, and 7 is/are previously presented; claim(s) 2, 4, 6, and 8 is/are original; claim(s) 10, 12, 22, and 24 is/are cancelled.

Drawings
The drawings are objected to because Figure 1 element 202 omits the last word of the sentence.  The Examiner suggests appending the word “drug” to the end of the sentence.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Response to Arguments
Applicant's arguments (regarding the Drawings) filed February 22, 2021 have been fully considered but they are not persuasive.  Although the Drawings are now clear and legible, Figure 1 element 202 omits the last word of the sentence.  The Examiner suggests appending the word “drug” to the end of the sentence.  
Applicant’s arguments, see page 21 lines 23-26, filed February 22, 2021, with respect to claims 14 have been fully considered and are persuasive.  The objection of claim 14 has been withdraw
As per the Applicant’s amendments to claims 13-21 and 23, the claims no longer invoke 35 U.S.C. § 112(f).
Applicant’s arguments, see page 22 line 8-9, filed February 22, 2021, with respect to claims 9, 11, 21, and 23 have been fully considered and are persuasive.  The rejection (under 35 U.S.C. § 112(b) ) of claims 9, 11, 21, and 23 has been withdrawn. 
Applicant's arguments (regarding the rejection under 35 U.S.C. § 101) filed February 22, 2021 have been fully considered but they are not persuasive.  Applicant’s amendment to claim 1-9 and 11 recites pre-solution activity that is without claiming any treatment or prophylaxis or improvement to a technical field beyond the mental process).  This is because mere data gathering of performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).  The portion of the claim for necessary data gathering is routine and conventional.    The pre-solution activity of data gathering is well-understood, routine, and convention based, based on the second paragraph of the introduction to: Tallarida, Ronald J. "Quantitative methods for assessing drug synergism." Genes & cancer 2, no. 11 (2011): 1003-1008.  Applicant’s amendment to claim 13-21 and 23 recites a general purpose computer.  However, a claim that recites a computer may still recite a mental process.  See the section “Performing a mental process on a general purpose computer” in MPEP § 2106.04(a)(2)(III)(C)(i).
The Examiner refers to Applicant to MPEP § 2106.04(d)(2) for guidance for amending the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental processing involving mathematical relationships. This judicial exception is not integrated into a practical application because the only additional limitations are to apply the mental process are necessary pre-solution activity for the mental process (i.e., experimental data gathering) and additional insignificant extra-solution activity for outputting the results of the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims a whole are the application of a mathematical mental process on a general purpose computer and In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).  The pre-solution activity of data gathering is well-understood, routine, and convention based, based on the second paragraph of the introduction to: Tallarida, Ronald J. "Quantitative methods for assessing drug synergism." Genes & cancer 2, no. 11 (2011): 1003-1008.  The extra-solution activity of outputting results is well-understood, routine, and convention based, in part, on the Applications Specification at Paragraph [0004]-[0005].  Applicant’s Specifications suggests that other inventors, Greco, Loewe, Bliss, Jin, and Burgi, have each outputted results of similar analysis.

Specifically the abstract idea and insignificant extra-solution activity is noted as follows:

1. A processing method (processing suggests that the abstract idea is applied on a general purpose computer; but merely applying an abstract idea on a general purpose computer is not significantly more than an abstract idea; see MPEP § 2106.05(f) ) for efficacy of a combined drug, comprising:
obtaining a dose-effect curve band of an expected additive effect of the combined drug, wherein the dose-effect curve band is enclosed by two equivalent dose-effect curves at the most periphery in multiple equivalent dose-effect curves, (dose curves are mathematical relationships that can be obtained using these steps as a mental process; see MPEP §2106.04(a)(2)(III));
administering each component drug in the combined drug, the combined drug with each component drug combined at a fixed proportion, and the combined drug with a dose change of the one target component drug in the combined drug to patients, recording the drug effect (necessary pre-solution activity for the mental process; see MPEP §2106.05(g); note that performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); this is routine and conventional according to the second paragraph of the introduction to: Tallarida, Ronald J. "Quantitative methods for assessing drug synergism." Genes & cancer 2, no. 11 (2011): 1003-1008), and obtaining an actual dose-effect relationship curve formed by an actual effect value of the combined drug with a dose change of the one target component drug in the combined drug (dose curves are mathematical relationships that can be obtained using these steps as a mental process; see MPEP §2106.04(a)(2)(III));
(performing comparisons of positional relationships are a mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the efficacy of the combined drug as a synergistic effect when the actual dose-effect relationship curve is located above the dose-effect curve band,
outputting the efficacy of the combined drug as an antagonistic effect when the actual dose-effect relationship curve is located below the dose-effect curve band (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)), and
outputting the efficacy of the combined drug as an additive effect when the actual dose-effect relationship curve is located within a range of the dose-effect curve band (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g));
the step of comparing the positional relationship between the actual dose-effect relationship curve and the dose-effect curve band comprises:
obtaining a minimum value and a maximum value of an expected additive effect of a corresponding combined drug in a range of the dose-effect curve band under a specific combined dose of the one target component drug (mental process; see MPEP §2106.04(a)(2)(III));
obtaining an actual effect value of the corresponding combined drug on the actual dose-effect relationship curve under the specific combined dose of the one target component drug (mental process; see MPEP §2106.04(a)(2)(III));
(mental process; see MPEP §2106.04(a)(2)(III));
calculating a second ratio of the actual effect value to the maximum value of the expected additive effect (mental process; see MPEP §2106.04(a)(2)(III));
respectively labeling the first ratio and the second ratio as Cld1 and Cld2 (mental process; see MPEP §2106.04(a)(2)(III));
if the Cld1 and the Cld2 both are greater than 1, determining that the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
if the Cld1 and the Cld2 both are smaller than 1, determining that the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
if either the Cld1, or the Cld2 is greater than or equal to 1 or is smaller than or equal to 1, determining that the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)).

2. The processing method as claimed in claim 1, wherein the combined drug comprises a first component drug A and a second component drug B; before the step of obtaining the dose-effect curve band of the expected additive effect of the combined drug, the processing method further comprises a step of establishing multiple equivalent dose-effect curves, wherein the step of establishing the multiple equivalent dose-effect curves comprises:
(mental process; see MPEP §2106.04(a)(2)(III));
obtaining a second dose-effect relationship curve Y=g(x) of the second component drug B (mental process; see MPEP §2106.04(a)(2)(III));
finding or calculating an effect value f(Am) of the first component drug A under a combined dose Am on the first dose-effect relationship curve Y=f(x);
finding or calculating an equivalent dose value Bm same as the effect value f(Am) and corresponding to an effect value g(Bm) of the second component drug B on the second dose-effect relationship curve Y=g(x) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
calculating a dose sum (Bn+Bm) of a combined dose Bn and the equivalent dose Bm of the second component drug B (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating a corresponding effect value g(Bn+Bm) when the dose of the second component drug B on the second dose-effect relationship curve Y=g(x) is the dose sum (Bn+Bm) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
converting the effect value g(Bn+Bm) into an expected additive effect value Y(Am+Bn) of the combined drug (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
establishing a first equivalent dose-effect curve Y(Am+Bn)=g(Bn+Bm) of the expected additive effect value of the combined drug with a dose change of the first component drug A (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
(mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating an equivalent dose value An same as the effect value g(Bn) and corresponding to an effect value f(An) of the first component drug A on the first dose-effect relationship curve Y=f(x) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
calculating a dose sum (Am+An) of a combined dose Am and the equivalent dose An of the first component drug A (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating a corresponding effect value f(Am+An) when the dose of the first component drug A on the first dose-effect relationship curve Y=f(x) is the dose sum (Am+An) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
converting the effect value f(Am+An) into the expected additive effect value Y(Am+Bn) of the combined drug (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III)); and
establishing a second equivalent dose-effect curve Y(Am+Bn)=f(Am+An) of the expected additive effect value of the combined drug with the dose change of the first component drug A (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III)).


calculating a corresponding first dose range of the one target component drug when the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the first dose range as a synergistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

4. The processing method as claimed in claim 3, wherein after outputting the synergistic dose range of the one target component drug, the processing method further comprises:
obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating synergistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the synergistic dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).


calculating a corresponding second dose range of the one target component drug when the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the second dose range as an antagonistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

6. The processing method as claimed in claim 5, wherein after outputting the antagonistic dose range of the one target component drug, the processing method further comprises:
obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating antagonistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the antagonistic dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).


calculating a corresponding third dose range of the one target component drug when the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the third dose range as an additive dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).
8. The processing method as claimed in claim 7, wherein after outputting the additive dose range of the one target component drug, the processing method further comprises:
obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating additive dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the additive dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

9. The processing method as claimed in claim 1, after the step of respectively labeling the first ratio and the second ratio as the CI d1 and the CI d2, the processing method further comprises a step of outputting the CI d1 and the CI d2 (mental process; see MPEP §2106.04(a)(2)(III)).

11. The processing method as claimed in claim 1, wherein the step of comparing the positional relationship between the actual dose-effect relationship curve and the dose-effect curve band comprises:
obtaining a minimum value and a maximum value of corresponding doses of the one target component drug when the combined drug generates a specific effect on the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
obtaining an actual combined dose required when the combined drug generates the specific effect on the actual dose-effect relationship curve;
calculating a third ratio of the actual combined dose to the minimum value;
calculating a fourth ratio of the actual combined dose to the maximum value;
respectively labeling the third ratio and the fourth ratio as CI e1 and CI e2 (mental process; see MPEP §2106.04(a)(2)(III));
if the CI e1 and the CI e2 both are smaller than 1, determining that the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
(mental process; see MPEP §2106.04(a)(2)(III)); and
if either the CI e1 or the CI e2 is greater than or equal to 1 or is smaller than or equal to 1, determining that the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
after the step of respectively labeling the third ratio and the fourth ratio as the CI e1 and the CI e2, the processing method further comprises a step of outputting the CI e1 and the CI e2 (mental process; see MPEP §2106.04(a)(2)(III)).

Claims 13–21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental processing involving mathematical relationships. This judicial exception is not integrated into a practical application because the only additional limitations are to apply the mental process on a general purpose computer and additional insignificant extra-solution activity for outputting the results of the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims a whole are the application of a mathematical mental process on a general purpose computer and outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).  The extra-solution activity of outputting results is well-understood, routine, and convention based, in part, on the 

Specifically the abstract idea and insignificant extra-solution activity is noted as follows:

13. A processing apparatus (this processing apparatus suggests that the abstract idea is applied on a general purpose computer; but merely applying an abstract idea on a general purpose computer is not significantly more than an abstract idea; see MPEP § 2106.05(f)) for efficacy of a combined drug, wherein the processing apparatus is a computer terminal, and the computer terminal comprises one or more processors, a memory and a transmission apparatus, the memory is configured to store modules; through operating the modules stored in the memory, the processor executes data processing (a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C)(i) “Performing a mental process on a general purpose computer”), the modules comprise:
a first obtaining module, configured to obtain a dose-effect curve band of an expected additive effect of the combined drug, wherein the dose-effect curve band is enclosed by two equivalent dose-effect curves at the most periphery in multiple equivalent dose-effect curves, each of the equivalent dose-effect curves is a curve established by taking a dose of one target component drug in the combined drug as a horizontal coordinate and an expected additive effect obtained by equivalently (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second obtaining module, configured to obtain an actual dose-effect relationship curve formed by an actual effect value of the combined drug with a dose change of the one target component drug in the combined drug;
a first comparison module, configured to compare a positional relationship between the actual dose-effect relationship curve and the dose-effect curve band; and
a first output module, configured to output the efficacy of the combined drug as a synergistic effect when the actual dose-effect relationship curve is located above the dose-effect curve band (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second output module, configured to output the efficacy of the combined drug as an antagonistic effect when the actual dose-effect relationship curve is located below the dose-effect curve band (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
a third output module, configured to output the efficacy of the combined drug as an additive effect when the actual dose-effect relationship curve is located within a range of the dose-effect curve band (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g);
wherein the first comparison module comprises:
a first obtaining sub-module, configured to obtain a minimum value and a maximum value of an expected additive effect of a corresponding combined drug in (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second obtaining sub-module, configured to obtain an actual effect value of the corresponding combined drug on the actual dose-effect relationship curve under the specific combined dose of the one target component drug (mental process; see MPEP §2106.04(a)(2)(III));
a first calculation sub-module, configured to calculate a first ratio of the actual effect value to the minimum value of the expected additive effect (mental process; see MPEP §2106.04(a)(2)(III));
a second calculation sub-module, configured to calculate a second ratio of the actual effect value to the maximum value of the expected additive effect (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a first labeling sub-module, configured to respectively label the first ratio and the second ratio as Cld1 and Cld2 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a first determining sub-module, configured to determine that the actual dose-effect relationship curve is located above the dose-effect curve band when the Cld1 and the Cld2 both are greater than 1 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second determining sub-module, configured to determine that the actual dose- effect relationship curve is located below the dose-effect curve band when d1 and the Cld2 both are smaller than 1 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
a third determining module, configured to determine that the actual dose-effect relationship curve is located within the range of the dose-effect curve band if either the Cld1 or the Cld2 is greater than or equal to 1 or is smaller than or equal to 1 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)).

14. The processing apparatus as claimed in claim 13, wherein the combined drug comprises a first component drug A and a second component drug B; modules apparatus further comprises an equivalent dose-effect curve establishment module, the equivalent dose-effect curve establishment module being configured to establish multiple equivalent dose-effect curves before a step that the first obtaining module obtains the dose-effect curve band of the expected additive effect of the combined drug; the equivalent dose-effect curve establishment module comprises:
a first obtaining unit, configured to obtain a first dose-effect relationship curve Y=f(x) of the first component drug A (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second obtaining unit, configured to obtain a second dose-effect relationship curve Y=g(x) of the second component drug B (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
(a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second finding unit, configured to find or calculate an equivalent dose value Bm same as the effect value f(Am) and corresponding to an effect value g(Bm) of the second component drug B on the second dose-effect relationship curve Y=g(x);
a first calculation unit, configured to calculate a dose sum (Bm+Bn) of a combined dose Bn and the equivalent dose Bm of the second component drug B (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a third finding unit, configured to find or calculate a corresponding effect value g(Bn+Bm) when the dose of the second component drug B on the second dose-effect relationship curve Y=g(x) is the dose sum (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a first conversion unit, configured to convert the effect value g(Bn+Bm) into an expected additive effect value Y(Am+Bn) of the combined drug;
a first curve establishment unit, configured to establish a first equivalent dose-effect curve Y(Am+Bn)=g(Bn+Bm) of the expected additive effect value of the combined drug with a dose change of the first component drug A (an abstract idea performed on a general purpose computer module; (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
(a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a fifth finding unit, configured to find or calculate an equivalent dose value An same as the effect value g(Bn) and corresponding to an effect value f(An) of the first component drug A on the first dose-effect relationship curve Y=f(x);
a second calculation unit, configured to calculate a dose sum (Am+An) of a combined dose Am and the equivalent dose An of the first component drug A;
a sixth finding unit, configured to find or calculate a corresponding effect value f(Am+An) when the dose of the first component drug A on the first dose-effect relationship curve Y=f(x) is the dose sum (Am+An) (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second conversion unit, configured to convert the effect value f(Am+An) into the expected additive effect value Y(Am+Bn) of the combined drug; and
a second curve establishment unit, configured to establish a second equivalent dose-effect curve Y(Am+Bn)=f(Am+An) of the expected additive effect value of the combined drug with the dose change of the first component drug A (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)).

15. The processing apparatus as claimed in claim 13, wherein the modules further comprise:
(a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
a fourth output module, configured to output the first dose range as a synergistic dose range of the one target component (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)).

16. The processing apparatus as claimed in claim 15, wherein the modules further comprise:
a third obtaining module, configured to obtain a combined relationship between the one target component drug and rest component drugs in the combined drug after the fourth output module outputs the first dose range as the synergistic dose range of the one target component drug (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second calculation module, configured to calculate synergistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
(outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g).

17. The processing apparatus as claimed in claim 13, wherein the modules further comprise:
a third calculation module, configured to calculate a corresponding second dose range of the one target component drug when the actual dose-effect relationship curve is located below the dose-effect curve band after the second output module outputs the efficacy of the combined drug as the antagonistic effect (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
a sixth module, configured to output the second dose range as an antagonistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g).

18. The processing apparatus as claimed in claim 17, wherein the modules further comprise:
a fourth obtaining module, configured to obtain a combined relationship between the one target component drug and rest component drugs in the combined drug after the sixth output module outputs the second dose range as the antagonistic dose range of the one target component drug ((a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
(a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
a seventh output module, configured to output the antagonistic dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g).

19. The processing apparatus as claimed in claim 13, wherein the modules further comprise:
a fifth calculation module, configured to calculate a corresponding third dose range of the one target component drug when the actual dose-effect relationship curve is located within the range of the dose-effect curve band after the third output module outputs the efficacy of the combined drug as the additive effect (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
an eighth module, configured to output the third dose range as an additive dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g).

20. The processing apparatus as claimed in claim 19, wherein the modules further comprise:
(a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a sixth calculation module, configured to calculate additive dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
a ninth output module, configured to output the additive dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

21. The processing apparatus as claimed in claim 13, 
wherein the modules further comprise an eleventh output module, configured to output the CI d1 and the CI d2 after the first labeling sub-module respectively labels the first ratio and the second ratio as the CI d1 and the CI d2 (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

23. The processing apparatus as claimed in claim 13, wherein the first comparison module comprises:
a third obtaining sub-module, configured to obtain a minimum value and a maximum value of corresponding doses of the one target component drug when the (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a fourth obtaining sub-module, configured to obtain an actual combined dose required when the combined drug generates the specific effect on the actual dose-effect relationship curve (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a third calculation sub-module, configured to calculate a third ratio of the actual combined dose to the minimum value (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a fourth calculation sub-module, configured to calculate a fourth ratio of the actual combined dose to the maximum value (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a second labeling sub-module, configured to respectively label the third ratio and the fourth ratio as CI e1 and CI e2 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a fourth determining sub-module, configured to determine that the actual dose-effect relationship curve is located above the dose-effect curve band when the CI e1 and the CI e2 both are smaller than 1 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
a fifth determining sub-module, configured to determine that the actual dose-effect relationship curve is located below the dose-effect curve band when the CI e1 and the CI e2 both are greater than 1 (a mental process performed on a general purpose computer module; see MPEP § 2106.05(f)); and
(a mental process performed on a general purpose computer module; see MPEP § 2106.05(f));
the processing apparatus comprising a twelfth output module, configured to output the CI d1 and the CI d2 after the second labeling sub-module respectively labels the third ratio and the fourth ratio as the CI e1 and the CI e2 (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 27, 2021